DETAILED ACTION

1)       Applicant’s election without traverse of invention I, drawn on claims 1-10, in the reply filed on 5/4/2021, is acknowledged.
Claims 11-20, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
2)       Claims 11-20, status identifiers are to recite - (Withdrawn) - .
                                                  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Okamoto et al. (EP 2 777 934).
Claim 1: Okamoto discloses a paper based barrier packaging material having both an excellent gas barrier property and an excellent water vapor barrier property.  The paper based barrier packaging material includes a plurality of coating layers formed on a paper base material, wherein the coating layers include a water vapor barrier layer on the paper base material and a gas barrier layer formed on the water vapor barrier layer (Abstract, [0011]-[0017]).   The gas and water vapor barrier layers are considered as a single barrier layer on the base paper layer.  Okamoto discloses the invention, or in the least the differences, if any, are small and would have been obvious to one skilled in the art at the time the invention was filed.
Claims 2, 4-6: the invention is disclosed per claim 1, above. The barrier layer includes polyvinyl alcohol resin ([0012], [0014], claim 7).   Other barrier resins including carboxymethyl cellulose are disclosed in paragraph [0044].
Claim 3: the invention is disclosed per claim 1, above.  The paper is surface coated and calendered [0059].
Claim 8: the invention is disclosed per claim 1, above.  The oxygen transmission rate and the moisture vapor transmission rate are within the claimed range as shown in Tables 1 and 2 Examples (Page 14).                                                                                                                                                    3)       Claims 7, 9-10, are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al.
Claim 7: the invention is disclosed per claim 1, above.   Okamoto is silent on the paper substrate bulk volume, however, it would have been obvious to one skilled in the art at the time the invention was filed that the paper substrate bulk rate be optimized in order to obtain a suitable food packaging material, a food container or a food cup [0001].  
Claim 9: the invention is disclosed per claim 1, above.   Okamoto is silent on the paper substrate smoothness, however, it would have been obvious to one skilled in the art at the time the invention was filed that the paper substrate smoothness be optimized in order to obtain a suitable food packaging material, a food container or a food cup [0001].  
Claim 10: the invention is disclosed per claim 1, above.   Okamoto is silent on the paper substrate air transmission rate, however, it would have been obvious to one skilled in the art at the time the invention was filed that the paper substrate air transmission rate be optimized in order to obtain a suitable food packaging material, a food container or a food cup [0001]. 
 
Conclusion
4)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748